   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 1 of 15 PageID #:349



                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

  FLORENCE MUSSAT, M.D., S.C.,              )
  on behalf of plaintiff and                )
  the class members defined herein,         )
                                            )    Case No. 17 C 8841
                Plaintiff,                  )
                                            )    Judge Virginia M. Kendall
           v.                               )
                                            )
  IQVIA INC.,                               )
  and JOHN DOES 1–10,                       )
                                            )
                Defendants.                 )
                     MEMORANDUM OPINION AND ORDER
      Florence Mussat, M.D, S.C. sued IQVIA Inc. on behalf of a putative class, al-
leging that IQVIA violated the Telephone Consumer Protection Act by sending it two
“unsolicited advertisements” via fax. (Dkt. 1.) Mussat sought to represent the puta-
tive class without geographic restriction, including non-Illinois residents who did not
receive the alleged faxes in Illinois. Id. After another district court applied Bristol-
Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773
(2017), to a federal class action under the Act, IQVIA moved to strike Mussat’s class
definition, arguing that this Court lacks personal jurisdiction over IQVIA with re-
spect to the unnamed putative class members who are not Illinois residents. Id. Be-
cause those individuals also did not receive the alleged faxes in Illinois, their claims
do not relate to IQVIA’s contacts with Illinois, so IQVIA contends that this Court
lacks specific jurisdiction over it. Id. Mussat claims that Supreme Court precedent

                                     Page 1 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 2 of 15 PageID #:350



permits the maintenance of a nationwide class action without the plaintiff’s satisfac-
tion of the “minimum contacts” analysis. (Dkt. 51.) The focus of the personal juris-
diction inquiry, however, is the defendant’s relationship to the forum state, and be-
cause Mussat’s lawsuit does not arise out of or relate to IQVIA’s contacts with this
forum, the Court grants its motion to strike Mussat’s class definition.
                                   BACKGROUND
      Mussat is an Illinois corporation with its principal place of business in Illinois.
(Dkt. 15.) IQVIA is a Delaware corporation with its principal place of business in
Pennsylvania. Id. Mussat sued IQVIA under the Telephone Consumer Protection
Act, seeking to represent a geographically unrestricted putative class of individuals,
including:
      (a) all persons with fax numbers (b) who, on or after a date four years
      prior to the filing of this action (28 U.S.C. § 1658), (c) were sent faxes by
      or on behalf of defendant IQVIA, promoting its good or services for sale
      (d) and which did not contain an opt out notice as described in 47 U.S.C.
      § 227.
Id. Mussat contends that IQVIA violated the Act by sending junk faxes to the un-
named members of the putative class. Id.
      On February 27, 2018, Mussat amended its complaint. Id. IQVIA then
amended its answer on March 21, just nine days following Practice Mgmt. Support
Services, Inc. v. Cirque Du Soleil, Inc., 301 F. Supp. 3d 840 (N.D. Ill. 2018). (Dkt. 26.)
In its answer, IQVIA expressly denied the existence of this Court’s personal jurisdic-
tion over it—whether it be general or specific—regarding the claims of the unnamed



                                      Page 2 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 3 of 15 PageID #:351



putative class members residing outside Illinois. Id. IQVIA also contested Mussat’s
class definition and affirmatively pled a consistent personal jurisdiction defense. Id.
                              STANDARD OF REVIEW
       A court “may strike from a pleading an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). In so doing,
the court exercises considerable discretion. See Delta Consulting Grp., Inc. v. R.
Randle Const., Inc., 554 F.3d 1133, 1141 (7th Cir. 2009). Courts generally disfavor
motions to strike that serve only to delay, but favor those that serve to expedite the
case by removing any unnecessary clutter. See, e.g., Sapia v. Bd. of Educ. of City of
Chicago, No. 14-CV-07946, 2018 WL 1565600, at *4 (N.D. Ill. Mar. 31, 2018) (citing
Heller Fin., Inc. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)).
       Courts will strike pleadings that are insufficient as a matter of law, “meaning
they bear no relation to the controversy or would prejudice the movant.” See, e.g.,
Gress v. Reg’l Transportation Auth., No. 17-CV-8067, 2018 WL 3869962, at *5 (N.D.
Ill. Aug. 15, 2018) (citations omitted). The moving party bears the burden of showing
the “challenged allegations are so remote to the plaintiff’s claim that they lack merit
. . .” See, e.g., id. (citation omitted). Should the request for relief be unrecoverable as
a matter of law, the court will strike it. See, e.g., Fed. Deposit Ins. Corp. for Valley
Bank v. Crowe Horwath LLP, No. 17 CV 04384, 2018 WL 1508485, at *2 (N.D. Ill.
Mar. 27, 2018).




                                      Page 3 of 15
     Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 4 of 15 PageID #:352



                                     ANALYSIS
       IQVIA argues that this Court cannot assert personal jurisdiction over it re-
garding the nonresident putative class members’ claims because those claims do not
arise out of, or relate to, IQVIA’s contacts with Illinois. Mussat, in response, claims
that IQVIA “waived” its personal jurisdiction defense, and even if it did not, its con-
tention is contrary to Supreme Court precedent, which supports the further proposi-
tion that Bristol-Myers does not apply to class actions.
I.     Forfeiture
       As an initial matter, IQVIA did not forfeit (voluntary relinquish) its personal
jurisdiction defense. A party that moves under Rule 12 “must not make another mo-
tion under this rule raising a defense or objection that was available to the party but
omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2). True enough, IQVIA did
not assert a lack of personal jurisdiction when it moved to dismiss on March 14, 2018.
(Dkt. 24–25.) So, if this personal jurisdiction argument was “available” to IQVIA,
then its motion to strike is improper because IQVIA omitted the defense “from a mo-
tion in the circumstances described in Rule 12(g)(2).” Fed. R. Civ. P. 12(h)(1)(A). If,
however, the argument was not available to IQVIA at the time it moved to dismiss,
then it did not forfeit that defense because it made it “by motion under this rule” and
included it “in an amendment allowed by Rule 15(a)(1) as a matter of course.” Id. at
12(h)(1)(B). A defense is available if the standard that governs it would have been
the same if relied on earlier. See Am. Fid. Assur. Co. v. Bank of New York Mellon,
810 F.3d 1234, 1237 (10th Cir.), cert. denied, 137 S. Ct. 90 (2016).

                                     Page 4 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 5 of 15 PageID #:353



      Here, IQVIA’s personal jurisdiction defense was not available to it when it
moved to dismiss on March 14. First, on its face, Bristol-Myers did not apply to class
actions. See 137 S. Ct. 1773, 1787 n.4 (2017) (Sotomayor, J., dissenting) (observing
that “[t]he Court today does not confront the question whether its opinion here would
also apply to a class action in which a plaintiff injured in the forum State seeks to
represent a nationwide class of plaintiffs, not all of whom were injured there.”) (cita-
tions omitted). Second, no court applied the Supreme Court’s holding or reasoning to
a class action under the Telephone Consumer Protection Act until two days before
IQVIA filed its motion to dismiss on other grounds. See Practice Mgmt. Support Ser-
vices, Inc. v. Cirque Du Soleil, Inc., 301 F. Supp. 3d 840 (N.D. Ill. 2018) (Durkin, J.).
Following that decision, IQVIA timely amended its first responsive pleading “as a
matter of course” under Rule 15(a)(1) on March 21, just nine days later. (Dkt. 26.)
      Mussat could not seriously expect IQVIA to know this defense was available to
it at the time it could have first raised it. Cf. Hawknet, Ltd. v. Overseas Shipping
Agencies, 590 F.3d 87, 92 (2d Cir. 2009) (noting that a party does not waive a defense
when controlling precedent previously foreclosed it). IQVIA timely raised the defense
following the intervening decision in Practice Mgmt. Support Services, Inc., once it
was apparent the defense was cognizable under Bristol-Myers. See Bennett v. City of
Holyoke, 362 F.3d 1, 7 (1st Cir. 2004). It would have, in fact, been bordering on futile
for IQVIA to assert the defense under precedent at the time. See, e.g., VitalGo, Inc.
v. Kreg Therapeutics, Inc., No. 16-CV-5577, 2017 WL 6569633, at *5 (N.D. Ill. Dec.
21, 2017); Alvarez v. NBTY, Inc., No. 17-cv-00567-BAS-BGS, 2017 WL 6059159, at *6

                                      Page 5 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 6 of 15 PageID #:354



(S.D. Cal. Dec. 6, 2017); see also In re Micron Tech., Inc., 785 F.3d 1091, 1094 (Fed
Cir. 2017) (stating that a venue defense raised after an intervening decision was not
available, thus making the waiver rule inapplicable).
      Even if IQVIA did forfeit its defense, the Court would exercise its discretion to
excuse the forfeiture. See Fed. R. Civ. P. 12(f)(1) (stating that the “court may act on
its own” to strike material); see, e.g., Leibowitz v. Bowman Int’l, Inc., No. 15 C 3021,
2016 WL 6804580, at *9 (N.D. Ill. Nov. 17, 2016) (quoting Williams v. Jader Fuel Co.,
944 F.2d 1388, 1399 (7th Cir. 1991) (clarifying that a court acting under Rule 12(f)
has the discretion “to consider a motion to strike at any point in a case,” even when
the court’s attention “was prompted by an untimely filed motion.”)); Fed. Deposit Ins.
Corp. v. Giannoulias, No. 12 C 1665, 2014 WL 3376892, at *1 (N.D. Ill. July 10, 2014)
(recognizing that courts “retain discretion to strike material from a pleading after the
motion deadline in Rule 12(f)(2) has passed” because 12(f)(1) does not impose a simi-
lar time period)).
      Indeed, this Court has the independent obligation to identify and apply the law
correctly. See, e.g., Greene v. Mizuho Bank, Ltd., 289 F. Supp. 3d 870, 877 (N.D. Ill.
2017) (quoting Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99 (1991)); see also ISI
Int’l, Inc. v. Borden Ladner Gervais LLP, 256 F.3d 548, 551 (7th Cir. 2001) (excusing
forfeiture and reasoning that “[f]ederal courts are entitled to apply the right body of
law, whether the parties name it or not”). Other courts to consider the issue in this
context excused the forfeiture. See, e.g., Practice Mgmt. Support Services, Inc., 301
F. Supp. 3d at 863–64; America’s Health & Resource center Ltd. v. Alcon Laboratories,

                                     Page 6 of 15
      Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 7 of 15 PageID #:355



Inc., 16-cv-04539, at *8–9 (N.D. Ill. June 15, 2018) (order striking the plaintiff’s class
definition to the extent it included non-Illinois residents). Finally, excusing the for-
feiture in this case would not prejudice Mussatt because, as will be made clear below,
Mussatt is free to pursue its claims on behalf of unnamed, nonresident class members
in a court that has general jurisdiction over IQVIA.
II.     Personal Jurisdiction
        Moving to the merits of the personal jurisdiction defense, this Court joins the
litany of other courts in this District and elsewhere to hold that the Due Process
Clause of the Fourteenth Amendment precludes the exercise of personal jurisdiction
over a defendant in a putative class action where nonresident, absent members seek
to aggregate their claims with an in-forum resident, even though the defendant al-
legedly injured the nonresidents outside of the forum. See, e.g., Chavez v. Church &
Dwight Co., 2018 WL 2238191, at *11 (N.D. Ill. May 16, 2018) (Tharp, J.); Practice
Mgmt. Support Services, Inc., 301 F. Supp. 3d at 864 (Durkin, J.); DeBernardis v.
NBTY, Inc., No. 17 C 6125, 2018 WL 461228, at *2 (N.D. Ill. Jan. 18, 2018) (Leinen-
weber, J.); McDonnell v. Nature’s Way Prods., LLC, No. 16 C 5011, 2017 WL 4864910,
at *4 (N.D. Ill. Oct. 26, 2017) (Ellis, J.); but see, e.g., Haj v. Pfizer Inc., No. 17 C 6730,
2018 WL 3707561, at *1 (N.D. Ill. Aug. 3, 2018) (Feinerman, J.).
        A.     Bristol-Myers



        In Bristol-Myers, a group of primarily non-resident plaintiffs, which the de-
fendant pharmaceutical manufacturer allegedly harmed outside of the forum, filed a
mass tort action in California state court. See 137 S. Ct. at 1778. There, although

                                        Page 7 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 8 of 15 PageID #:356



the state court did not have general jurisdiction over the defendant, the state supreme
court held that the trial court did have specific jurisdiction over the defendant with
respect to the nonresidents’ claims because those individuals could aggregate their
claims with the residents’. See id. The Supreme Court reversed that decision, holding
that the “mere fact that other plaintiffs were [injured] in California—and allegedly
sustained the same injuries as did the nonresidents—does not allow the State to as-
sert specific jurisdiction over the nonresidents’ claims.” Id. at 1781 (emphasis in orig-
inal).
         The Court reasoned that the “primary focus of our personal jurisdiction inquiry
is the defendant’s relationship to the forum State.” Id. at 1779 (citations omitted).
Indeed, “the suit must arise out of or relate to the defendant’s contacts with the fo-
rum.” Id. at 1780 (internal quotation marks and brackets omitted). The Court left
open, however, “the question whether its opinion here would also apply to a class
action in which a plaintiff injured in the forum State seeks to represent a nationwide
class of plaintiffs, not all of whom were injured there.” Id. at 1789 n.4 (Sotomayor,
J., dissenting).
         Taking heed of the Supreme Court’s admonition that the primary concern of
the analysis is the burden on the defendant, other district courts applied these prin-
ciples of specific jurisdiction to federal class actions. It appears that those courts
agree that Bristol-Myers generally applies to bar nationwide class actions in federal
court where the defendant allegedly injured the named plaintiff outside the forum.
What they seem to disagree on, however, is whether that precedent controls beyond

                                       Page 8 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 9 of 15 PageID #:357



that: in cases where the defendant allegedly injured the named plaintiff inside the
forum, enabling that individual to represent the absent claims of the nonresident and
unnamed putative class members who the defendant injured outside the forum. Com-
pare Greene v. Mizuho Bank, Ltd., 289 F. Supp. 3d 870, 872 (N.D. Ill. 2017) (reconsid-
ering part of a motion to dismiss for lack of personal jurisdiction after Bristol-Myers,
applying it to a named plaintiff in a putative class action, and granting it as to that
named plaintiff who (1) did not reside in the forum state, (2) nor did the defendant
allegedly injure him there, (3) nor did the defendant have any contacts with the forum
in connection with that named plaintiff’s claims, because the mere fact that his claims
were similar, or even identical, to the resident plaintiff’s claims did not permit the
court to assert specific jurisdiction over the nonresident’s claims), and Al Haj v. Pfizer
Inc., No. 17 C 6730, 2018 WL 1784126, at *6 (N.D. Ill. Apr. 13, 2018) (similar), with
Al Haj v. Pfizer Inc., No. 17 C 6730, 2018 WL 3707561, at *2 (N.D. Ill. Aug. 3, 2018)
(denying the defendant’s renewed motion to strike the complaint’s nationwide class
claims because (1) the named plaintiff resided in the forum state and (2) the defend-
ant allegedly injured him there, so the court could assert specific jurisdiction over his
claims, and it needed not do so over the absent class members’ claims that lacked the
requisite nexus to the forum because those individuals were not parties for the pur-
poses of assessing personal jurisdiction over the defendant, only the named plaintiff
was).
        Turning to the matter before the Court, first, because the Telephone Consumer
Protection Act does not authorize nationwide service of process, this Court looks to

                                      Page 9 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 10 of 15 PageID #:358



Illinois law and the Due Process Clause of the Fourteenth Amendment for the appli-
cable limits on its exercise of personal jurisdiction. See Walden v. Fiore, 134 S. Ct.
1115, 1121 (2014). That being so, this Court does not have general jurisdiction over
IQVIA because it is a Delaware corporation and its principal place of business is in
Pennsylvania. (Dkt. 15.)
      Second, Bristol-Myers applies here, at least in the sense that this is a class
action in federal court, so there must be a named plaintiff allegedly injured inside the
forum state, Illinois. Mussat is an Illinois corporation with its principal place of busi-
ness also in Illinois and Mussat alleged that it received the two junk faxes from IQVIA
in Illinois. Id. The question, then, for this Court is whether it must have specific
jurisdiction over IQVIA as to each of the absent class members’ claims that Mussat
seeks to represent. Bristol-Myers holds that due process requires the defendant be
subject to specific jurisdiction not only as to the named plaintiff’s claims, but also as
to the absent class members’ claims.
      B.     Absent Class Members’ Claims
      For this Court to exercise specific jurisdiction, “the suit must arise out of or
relate to the defendant’s contacts with the forum.” Bristol-Myers, 137 S. Ct. at 1780
(internal quotation marks and brackets omitted) (emphasis in original). Indeed, “the
mere fact” that Mussat received two faxes in Illinois “does not allow” for an exercise
of “specific jurisdiction over the nonresidents’ claims” with respect to faxes received
outside of Illinois because those absent class members’ claims do not relate to IQVIA’s
contacts with Illinois. Id. at 1781 (brackets omitted). It follows, then, that exercising

                                     Page 10 of 15
  Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 11 of 15 PageID #:359



specific jurisdiction over IQVIA with respect to the nonresidents’ claims would violate
IQVIA’s due process rights. Therefore, the Court must strike the class definition to
the extent it asserts claims of nonresidents. This ruling should “streamline discovery
and simplify the disputed issues.” See, e.g., America’s Health & Resource center Ltd.
v. Alcon Laboratories, Inc., 16 C 04539, at *8 (N.D. Ill. June 15, 2018) (order granting
motion to strike).
      Mussat argues against this result, claiming that it is contrary to Supreme
Court precedent, namely Califano v. Yamasaki, 442 U.S. 682, 709 (1979), and Phillips
Petroleum v. Shutts, 472 U.S. 797, 811–12 (1985). Yet, Califano did not address the
propriety of specific jurisdiction over absent class members’ claims. See 442 U.S. at
684. Even so, the Court did, in fact, assume several times for the purposes of deciding
that case that jurisdiction was a prerequisite to the statutory, class certification, and
remedial requirements at issue there. See id. at 701, 702 (stating that where “the
district court has jurisdiction over the claim of each individual member of the class,”
“where the district court has jurisdiction over the claims of the members of the class,”
and “if jurisdiction lies over the claims of the members of the class . . .”). Otherwise,
Califano is inapposite, and for the same reasons, so is City of Chicago v. Sessions, 888
F.3d 272 (7th Cir. 2018) (reviewing the scope of a nationwide injunction).
      As for Shutts, the Court considered an exercise of personal jurisdiction over
plaintiffs, not defendants. See 472 U.S. at 811–12. As it happens, the Court spent a
good portion of its opinion distinguishing between absent class action plaintiffs and
absent defendants, reasoning that states place fewer burdens upon plaintiffs than

                                     Page 11 of 15
  Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 12 of 15 PageID #:360



they do on defendants, and as such, the according due process protections differ be-
tween the two. See id. at 808–12 (explaining that the “burdens placed by a State
upon an absent class-action plaintiff are not of the same order or magnitude as those
it places upon an absent defendant. An out-of-state defendant summoned by a plain-
tiff is faced with the full powers of the forum State to render judgment against it,”
and because “States place fewer burdens upon absent class plaintiffs than they do
upon absent defendants in nonclass suits, the Due Process Clause need not and does
not afford the former as much protection from state-court jurisdiction as it does the
latter.”) (emphasis in original). In Shutts, as here, “the class-action defendant itself
has a great interest in ensuring that the absent plaintiff’s claims are properly before
the forum.” Id. at 809.
      If anything, Shutts counsels against Mussat’s position in this case. The Su-
preme Court recognized as much in Bristol-Myers when it expressly distinguished
Stutts. See 137 S. Ct. at 1783 (clarifying that because “Shutts concerned the due
process rights of [nonresident] plaintiffs . . . it has no bearing on the question pre-
sented.”). Unlike this case, the Court concluded that the defendant in Shutts “did not
assert that [the State] improperly exercised personal jurisdiction over it, and the
Court did not address that issue.” Id. Here, however, IQVIA claims that this Court’s
exercise of personal jurisdiction over it would violate its due process rights, not the
due process rights of the nonresident class members.
      Following the Supreme Court’s lead in Bristol-Myers and applying its core rea-
soning here, due process, as an “instrument of interstate federalism,” requires a

                                     Page 12 of 15
  Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 13 of 15 PageID #:361



connection between the forum and the specific claims at issue. 137 S. Ct. at 1780–
81. This recognition bars nationwide class actions in fora where the defendant is not
subject to general jurisdiction. Whether it be an individual, mass, or class action, the
defendant’s rights should remain constant. See, e.g., Practice Mgmt. Support Servs.,
Inc., 301 F. Supp. 3d at 861 (deciding that under “the Rules Enabling Act, a defend-
ant’s due process interest should be the same in the class context” as all others).
      Shady Grove Orthopedic Assocs., PA v. Allstate Ins. Co., 559 U.S. 393 (2010)
does not change this. There, the Court merely held that Rule 23 preempted conflict-
ing state laws. Id. at 399. Here, however, there is no conflicting state law at issue.
Moreover, the Constitution and state law guide the personal jurisdiction analysis,
which affects only the forum where this suit may be brought. That consequence does
not run afoul of the Rules Enabling Act. Conversely, faithfully interpreting the Act
here ensures the consistent and uniform application of defendants’ due process rights
in class actions under Rule 23, as compared to the maintenance of individual or mass
actions. This construction ensures that Rule 23—a rule of procedure subject to the
Act’s limitations—does not violate the Act by extending the personal jurisdiction of
the federal courts to “abridge, enlarge or modify” a “substantive right.” 28 U.S.C.
§ 2072(b).
III. Venue
      As a final matter, Mussat asks this Court to transfer the case to the United
States District Court for the District of Delaware or the United States District Court
for the Eastern District of Pennsylvania under 28 U.S.C. § 1406. (Dkt. 51.) But venue

                                     Page 13 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 14 of 15 PageID #:362



is appropriate in the Northern District of Illinois, see 28 U.S.C. § 1391(b)(2)–(3), so
that statute cannot support transferring this case. See In re LimitNone, LLC, 551
F.3d 572, 575–76 (7th Cir. 2008). Because venue is proper here, § 1404(a), rather
than § 1406(a), provides the authority for a potential transfer. See id. (citing 28
U.S.C. § 1404(a) (“For the convenience of parties and witnesses, in the interest of
justice, a district court may transfer any civil action to any other district or division
where it might have been brought or to any district or division to which all parties
have consented.”)). In its discretion, the Court declines to transfer the case. Mussat
remains free to voluntarily dismiss this case and refile it in a court where IQVIA is
subject to that court’s general jurisdiction.




                                     Page 14 of 15
   Case: 1:17-cv-08841 Document #: 58 Filed: 10/26/18 Page 15 of 15 PageID #:363



                                       CONCLUSION
       Because there is no connection between Illinois and the absent class members’
claims, the Court grants IQVIA’s motion to strike Mussat’s class definition to the
extent that Mussat seeks to assert those claims on behalf of nonresidents that did not
allegedly receive faxes in Illinois.



                                          ____________________________________
                                                Virginia M. Kendall
                                                United States District Judge
Date: October 26, 2018




                                       Page 15 of 15
